 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley@sheppardmullin.com
   BRADLEY J. LEIMKUHLER, Bar No. 261024
 4 bleimkuhler@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 5 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 6 Facsimile: 714.513.5130
 7 Attorneys for Defendant,
   MAMMOTH HOSPITALITY
 8 MANAGEMENT, LLC
 9
                                    UNITED STATES DISTRICT COURT
10
                     EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO
11
12
     ROSEMARY GARCIA, an individual;,             Case No. 2:19-cv-00668-WBS-EFB
13                                                Honorable William B. Shubb
                       Plaintiff,
14                                                RESPONSE IN SUPPORT OF
              v.                                  CONSOLIDATION
15
   MAMMOTH HOSPITALITY                            Hearing Date: September 23, 2019
16 MANAGEMENT, LLC, a Delaware                    Time:         1:30 P.M.
   limited liability company; and DOES 1          Courtroom:    5
17 to 50 inclusive,,
18                     Defendants.
                                                  Action Filed:       March 4, 2019
19                                                Trial Date:         None Set
20
21
22
23
24
25
26
27
28
                                                                 Case No. 2:19-cv-00668-WBS-EFB
     SMRH:4839-8450-8068.3                            RESPONSE IN SUPPORT OF CONSOLIDATION
 1                                                TABLE OF CONTENTS
 2                                                                                                                   Page
 3
     I.       INTRODUCTION ............................................................................................. 1
 4
     II.      ARGUMENT .................................................................................................... 1
 5
              A.       The Two Matters Present Common Questions of Law and Fact. ........... 2
 6
              B.       Judicial Economy Weighs in Favor of Consolidation. ........................... 3
 7
              C.       There is No Prejudice To Plaintiff. ......................................................... 4
 8
     III.     CONCLUSION ................................................................................................. 4
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                               -i-                 Case No. 2:19-cv-00668-WBS-EFB
     SMRH:4839-8450-8068.3                                              RESPONSE IN SUPPORT OF CONSOLIDATION
 1                                        TABLE OF AUTHORITIES
 2                                                                                                          Page(s)
 3 Cases
 4 Arnold v. Eastern Airlines
      681 F.2d 186 (4th Cir. 1982) .................................................................................. 2
 5
 6 Imran v. Vital Pharmaceuticals, Inc.
      2019 WL 1509180 (N.D. Cal. Apr. 5, 2019).......................................................... 1
 7
   Investors Research Co. v. U.S. Dist. Court for Cent. Dist. of Cal.
 8
      877 F.2d 777 (9th Cir. 1989) .................................................................................. 1
 9
10
11 Other Authorities
12 Federal Rule of Civil Procedure 42(a) ......................................................................... 1
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            -ii-               Case No. 2:19-cv-00668-WBS-EFB
     SMRH:4839-8450-8068.3                                          RESPONSE IN SUPPORT OF CONSOLIDATION
 1 I.         INTRODUCTION
 2            Plaintiff Rosemary Garcia (“Plaintiff”) has filed two cut and paste “surf by”
 3 lawsuits against nearly identical websites that are both operated by the same parent
 4 company. Plaintiff’s counsel specializes in bringing such lawsuits. These two
 5 particular lawsuits allege that the websites for The Juniper Springs Resort and the
 6 Village Lodge are inaccessible to her because they allegedly do not provide a
 7 sufficient amount of information to enable her to make a reservation.
 8            These two cases share nearly identical facts and share common questions of
 9 law. All of the relevant factors weigh in favor of consolidation. Judicial economy
10 will be served by reducing the burden on the courts by only having a single trial,
11 reduce the burden on witnesses and counsel that are posed by multiple lawsuits, and
12 minimize expense. In addition, the potential prejudice and possible confusion to
13 defendant by having inconsistent adjudications of common factual and legal issues
14 will be avoided. Moreover, Plaintiff has identified no possible prejudice to her by
15 combining these single actions into one.
16            Therefore, consolidation of these two actions is appropriate.
17 II.        ARGUMENT
18            Federal Rule of Civil Procedure 42(a) states: “If actions before the court
19 involve a common question of law or fact, the court may: (2) consolidate the
20 actions.” “The district court has broad discretion under this rule to consolidate cases
21 pending in the same district.” Investors Research Co. v. U.S. Dist. Court for Cent.
22 Dist. of Cal., 877 F.2d 777 (9th Cir. 1989). “In determining whether or not to
23 consolidate cases, the Court should ‘weigh the interest of judicial convenience
24 against the potential for delay, confusion and prejudice.’” Imran v. Vital
25 Pharmaceuticals, Inc., 2019 WL 1509180, *9 (N.D. Cal. Apr. 5, 2019).
26            The Fourth Circuit has further described the standard as follows:
27                     The critical question for the district court in the final analysis
28                     was whether the specific risks of prejudice and possible

                                                     -1-               Case No. 2:19-cv-00668-WBS-EFB
     SMRH:4839-8450-8068.3                                  RESPONSE IN SUPPORT OF CONSOLIDATION
 1                     confusion were overborne by the risk of inconsistent
 2                     adjudications of common factual and legal issues, the burden on
 3                     parties, witnesses and available judicial resources posed by
 4                     multiple lawsuits, the length of time required to conclude
 5                     multiple suits as against a single one, and the relative expense
 6                     to all concerned of the single-trial, multiple-trial alternatives.
 7 Arnold v. Eastern Airlines, 681 F.2d 186, 193 (4th Cir. 1982); see also
 8 Wright & A. Miller, Federal Practice and Procedure, § 2381 (1971).
 9            A.       The Two Matters Present Common Questions of Law and Fact.
10            Each of the two cases present numerous common questions of law and fact.
11 Common factual questions include Plaintiff’s allegations that:
12            (1) On February 12, 2019, Plaintiff alleges she visited both websites. (¶ 19
13 of both Complaints);
14            (2) Plaintiff alleges that she wanted to visit a hotel in the Mono County area,
15 which she claims she planned to visit on March 8 through 9, 2019 (¶ 20 of both
16 Complaints);
17            (3) Plaintiff alleges that both websites failed to allow her to make a
18 reservation at either hotel because (i) the statement “Please call to discuss specific
19 ADA room availability” is illegal under the ADA; (ii) the “link labeled
20 ‘Accommodations’ which offers photos, a description, and a ‘Book Now’ link for
21 each of the Hotel’s six room options” does not provide information related to
22 accessibility; (iii) the “link labeled ‘Information’” does not provide information
23 related to accessibility; (iv) remaining “links from the homepage” do not provide
24 information related to accessibility; (v) the website “does not indicate with any
25 degree of detail whether the Subject Property offers accessible features, including
26 but not limited to parking and/or accessible pathways to the accessible entrance(s),
27 or accessible pathways to resort amenities;” and (vi) the website “does not permit
28 reservations in the same manner as other rooms including the identification of

                                                     -2-               Case No. 2:19-cv-00668-WBS-EFB
     SMRH:4839-8450-8068.3                                  RESPONSE IN SUPPORT OF CONSOLIDATION
 1 accessible features in the rooms and of the Subject Property in enough detail to
 2 permit Plaintiff to assess independently whether a given hotel or guest room meets
 3 their accessibility needs.” (see ¶ 21 of both Complaints). The only allegation that is
 4 at all different is that Plaintiff alleges that, with respect to the Village Lodge
 5 website, there is an accessibility link that prompts Plaintiff to obtain accessibility
 6 info via email instead of providing it on the website. (see ¶ 21(d) of the Village
 7 Lodge complaint). However, if anyone clicks the “Accessibility” link at the bottom
 8 of either https://www.juniperspringsmammoth.com/ or
 9 https://www.thevillagelodgemammoth.com/ both websites connect to the same
10 page: https://www.alterramtnco.com/accessibility/. Therefore, this allegation is, in
11 actuality, common to both websites.
12            (4) On “information and belief,” Plaintiff alleges that both properties do not
13 have a reservations policy that complies with the ADA. (¶ 23 of both Complaints).
14            In addition, a cursory glance at both websites indicates that are both very
15 similarly constructed. (Compare https://www.juniperspringsmammoth.com/ with
16 https://www.thevillagelodgemammoth.com). The websites use the same
17 reservations engine. (Compare https://www.juniperspringsmammoth.com/
18 reservations with https://www.thevillagelodgemammoth.com/reservations). In
19 addition, each website contains links to the other because they are both part of the
20 “Mammoth Lodging Collection.”
21            Further, there can be no dispute that both cases involve common questions of
22 law. Both cases require the Court to interpret and apply the requirements of the
23 ADA, its implementing regulations, and California’s Unruh Act insofar as it applies
24 to the websites at issue.
25            B.       Judicial Economy Weighs in Favor of Consolidation.
26            Consolidation of the two cases will promote judicial economy. The parties
27 and witnesses will largely be the same. Rather than having two trials, there will be
28

                                                 -3-               Case No. 2:19-cv-00668-WBS-EFB
     SMRH:4839-8450-8068.3                              RESPONSE IN SUPPORT OF CONSOLIDATION
 1 one. In addition, discovery will be streamlined by reducing the number of
 2 permissible interrogatories.
 3            In addition, consolidation avoids the risk of inconsistent adjudications and
 4 confusion. For instance, despite the websites being substantially the same, one court
 5 may find that the website complies with the ADA and one court may not.
 6 Alternatively, one court may find that Plaintiff was genuinely attempting to book a
 7 room in Mono County in February of 2019 and one court may find she was not.
 8 This creates a substantial risk of inconsistent adjudications and potential confusion.
 9            C.       There is No Prejudice To Plaintiff.
10            Plaintiff does not identify any additional expense that she would have to incur
11 by virtue of consolidation. She simply claims that the workload would be
12 “doubled.” Of course, there can be no doubt that having one trial would be less
13 expensive and time consuming than two as many pretrial activities would be
14 duplicative.
15 III.       CONCLUSION
16            For all the foregoing reasons, Defendant respectfully requests that the two
17 cases be consolidated.
18
19
     Dated: September 10, 2019
20
21                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
22
23                                     By                 /s/ Gregory F. Hurley
24                                                       GREGORY F. HURLEY
25                                                      Attorneys for Defendant,
26                                                     MAMMOTH HOSPITALITY
                                                         MANAGEMENT, LLC
27
28

                                                 -4-               Case No. 2:19-cv-00668-WBS-EFB
     SMRH:4839-8450-8068.3                              RESPONSE IN SUPPORT OF CONSOLIDATION
